UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1881


QUN WANG, Executor of the Estate of Robert Allen Ringdahl,

                    Plaintiff - Appellee,

             v.

ARTIN AFSHARJAVAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:18-cv-01006-PX)


Submitted: December 28, 2021                                      Decided: January 21, 2022


Before AGEE and WYNN, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Artin Afsharjavan, Appellant Pro Se. Stephen Charnoff, REES BROOME, PC, Tysons
Corner, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Artin Afsharjavan appeals the district court’s orders granting summary judgment to

Qun Wang, as executor of the estate of Robert Ringdahl, on the estate’s breach of contract

claims and subsequently setting an award of damages, attorney’s fees, and costs. We have

reviewed the record and find no reversible error. We therefore affirm the district court’s

orders. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2